OPINION — AG — ** PROCEEDS OF BOND — BUILDING CONSTRUCTION ** THE PROCEEDS OF BONDS ISSUED "FOR THE PURPOSE OF ERECTING SCHOOL BUILDING, IMPROVING SCHOOL SITE AND PURCHASING SCHOOL EQUIPMENT" CAN LEGALLY BE USED FOR THE PURPOSE OF "PURCHASING A BUILDING (WHICH IS PRESENTLY ON LAND NOT OWNED BY THE SCHOOL DISTRICT) FROM THE OWNER THEREOF, AND MOVING SAID BUILDING TO PROPERTY NOW OWNED BY THE SCHOOL DISTRICT, CONSTRUCTING A FOUNDATION AND ALTERING AND EQUIPING THE BUILDING SO THAT IT MAY BE USED AS A GYMNASIUM" FOR THE SCHOOL DISTRICT. (BONDS, SCHOOLS, SCHOOL BOARD, CONSTRUCTION, EQUIPMENT) CITE: 70 O.S. 15-1 [70-15-1], 70 O.S. 15-8 [70-15-8], ARTICLE X, SECTION 16, ARTICLE X, SECTION 26 (J. H. JOHNSON)